DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objection
The drawings do not meet the requirements of 37 CFR 1.84 & 1.152 because:
The lines are not uniformly thick and well defined, clean, durable and black.  37 CFR 1.84(l). Specifically, the drawing appears to be at a low resolution and is blurry is grainy. The following image is for example purposes only; all figures, lines should be addressed.


    PNG
    media_image1.png
    667
    1517
    media_image1.png
    Greyscale

The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  See MPEP 1503.02.  Therefore, the drawings should be amended to include clear and uniform lines throughout all figures.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d)  . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Specification
The specification is objected to for the following:
In the description of broken lines preceding the claim, the words "illustrative purposes" alone do not properly describe the purpose of the broken lines in the drawings.  See In re Blum, 153 USPQ 177 (1967).  The meaning of broken lines must be made clear in the specification.  If broken lines are included in a drawing, their use must be defined in the specification; e.g., environment, boundaries, stitching, fold lines, etc…dotted or broken lines may mean different things in different circumstances and...it must be made entirely clear what they do mean.  Therefore, the description of the broken line portions of the design should be amended to read something similar to:
 
-- In the drawings, the broken lines illustrate portions of Pole Clamp that form no part of the claimed design. –
 
The descriptive statement [Shading lines shown in the drawings are intended to represent the approximate three-dimensional contour of the design and are not intended to indicate surface decoration] is objectionable because the term “approximate” may cause confusion as failing to particularly point out what the applicant regards as the invention.
 
The descriptive statement [ Further, while the accompanying drawings include broken lines that form no part of the claimed design, the broken lines provide written description of prospective embodiments with aspects that are claimed when one or more of the broken lines arc amended to solid lines. Similarly, while the solid lines in the drawings form pan of the claimed design, the solid lines provide written description of prospective embodiments with aspects that are not claimed when one or more of the solid lines are amended to broken lines] is objectionable because uses of the term “embodiment” in the specification incorrectly suggests additional embodiments of the claim may be disclosed.  Statements that describe or suggest other embodiments of the claimed design that are not illustrated in the drawing disclosure are not permitted in the specification of an issued design patent.  In addition, statements which attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted.  MPEP §1503.01(II).   The design claim is limited to what is shown in the drawings.  Additionally, the statements describing the written description requirement should be deleted as it unnecessarily describes a longstanding and well-understood design practice. See MPEP 1504.04(I)(B) and (I)(C).

Claim Rejection- 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs , as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and non-enabling because the claim is not clearly or consistently disclosed.
 
Specifically:
The shaded areas in Fig. 1 and 3 below are indefinite. The disclosure taken as a whole does not provide certainty as to the exact appearance of the elements shown without resort to conjecture. 

    PNG
    media_image2.png
    660
    850
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    717
    788
    media_image3.png
    Greyscale


The shaded areas in Fig. 1, 2 and 5 below are indefinite. The disclosure taken as a whole does not provide certainty as to the exact appearance of the elements shown without resort to conjecture. 


    PNG
    media_image4.png
    525
    667
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    727
    839
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    694
    779
    media_image6.png
    Greyscale


Conclusion
The claimed design stands rejected under 35 U.S.C. § 112 (a) and (b).
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA MARIE BENNETT whose telephone number is (571)272-9590. The examiner can normally be reached Monday-Friday 7:00AM-3:00 PM EST.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Eliza Harvey can be reached at (571) 272-7476.  The examiner’s supervisor, Shannon Morgan can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filling in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/K.M.B./
Examiner, Art Unit 2913     

/ELIZA Z HARVEY/Examiner, Art Unit 2915